Citation Nr: 0408600	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic legal entitlement to VA death pension benefits.  

3.  Entitlement to service connection for prostate cancer 
(for accrued benefits purposes).  

4.  Entitlement to service connection for intestinal cancer 
(for accrued benefits purposes).  

5.  Entitlement to service connection for coronary 
insufficiency with heart failure (for accrued benefits 
purposes).  

6.  Entitlement to service connection for cholera (for 
accrued benefits purposes).  

7.  Entitlement to service connection for vertigo (for 
accrued benefits purposes).  


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
recognized service with the Philippine Scouts from June 1946 
to April 1948.  He died in May 2000.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision of the Manila Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in May 2000 at the age of 76; the 
certified cause of death was pneumonia.  

2.  The veteran's death-causing pneumonia was not manifested 
in service and there is no competent (medical) evidence 
relating such disease to service or to a service connected 
disability.  

3.  Service connection had not been established for any 
disability, and service connected disability did not cause or 
substantially or materially contribute to cause the veteran's 
death.  

4.  The United States service department has certified that 
the veteran's only recognized military service was with the 
Philippine Scouts from June 1946 to April 1948; he was not a 
prisoner of war (POW).  

5.  Prostate cancer, intestinal cancer, coronary 
insufficiency with heart failure, and cholera were not 
manifested in service or within the first post-service year; 
there is no competent (medical) evidence relating these 
disorders to service. 

6.  Vertigo was not manifested in service, and there is no 
competent (medical) evidence relating vertigo to service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2003).  

2.  The appellant is not eligible for VA death pension 
benefits, as the veteran did not have qualifying service for 
such benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003). 

3.  Service connection for prostate cancer, intestinal 
cancer, coronary insufficiency with heart failure, cholera, 
and vertigo (for accrued benefits purposes) is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case, at least in part.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

Here, VA has fully complied essentially with all of the 
mandates of the VCAA.  The claim was considered on the merits 
and the appellant was provided a copy of the decision denying 
her claim.  The Board notes that although the RO did not 
refer explicitly to the passage of the VCAA when it 
adjudicated the case below, the Board finds that VA's duties 
have been fulfilled in the instant case, as the RO advised 
the appellant of the evidence necessary to substantiate her 
claims by various documents.  By correspondence in February 
2001, prior to the decision appealed, she was advised of the 
criteria for establishing service connection for cause of 
death, and notified that VA would request any pertinent 
medical records she identified; by correspondence in August 
2001 she was notified of the criteria for establishing 
entitlement to accrued benefits and basic eligibility for 
death pension benefits.  By such correspondence and the March 
2003 Statement of the Case (SOC), the appellant was kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she was responsible for, and what 
evidence VA must secure; she was fully advised of the 
controlling law and regulations, and informed what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  

While the February 2001 letter advised her to submit 
additional evidence within 60 days, it went on to inform her 
that evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  In 
her May 2002 Notice of Disagreement (NOD) the appellant 
stated, essentially, that she had no additional evidence to 
submit as the veteran's other treating physicians (whose 
records were not already associated with the claims file) are 
no longer living and cannot provide further evidence.  As the 
appellant has indicated there is no evidence outstanding, any 
further notice would be fruitless.  She is not prejudiced by 
the Board's proceeding with appellate review at this point.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The record includes private medical records, a certified copy 
of the veteran's death certificate, and United States service 
department verification of service.  There is no indication 
that any pertinent evidence remains outstanding.  All notice 
and duty to assist requirements are met.  

Factual Background

The veteran had recognized active service with the Philippine 
Scouts from June 1946 to April 1948.  His service medical and 
personnel records were apparently destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC).  

In January 1999 the veteran filed a formal claim seeking 
service connection for prostate cancer, intestinal cancer, 
coronary insufficiency with heart failure, cholera, and 
vertigo.  In an attempt to secure service medical data from 
alternate sources, the RO asked the veteran to provide 
specific information concerning dates and location of 
treatment during service.  In November 1999 he submitted 
National Archives Form 13055, in which he stated the only 
medical treatment he received during service was for cholera 
at a military hospital in November 1947.  The claims for 
service connection were pending when he died.  His death 
certificate lists the cause of death as pneumonia.  During 
his lifetime the veteran had not established service 
connection for any disability.  

On private X-ray examination in June 1999, the examiner noted 
findings of pulmonary tuberculosis (PTB), minimal, left; and 
arteriosclerotic aorta.  A March 2000 Medical Certificate 
from the veteran's private physician, and private hospital 
discharge records show the veteran received treatment for 
thrombotic stroke and a lower respiratory tract infection in 
January and February 2000, just prior to his death.  

In July 1999 the United States service department, via the 
NPRC, certified that the veteran's only recognized military 
service was with the Philippine Scouts from June 1946 to 
April 1948.  Subsequently, in February 2003, it was certified 
that a search of alternate sources for the veteran's service 
medical records, using the information concerning dates and 
location of treatment he provided, was negative, and that no 
service medical records were available.  The appellant has 
not alleged, and the evidence does not show, that the veteran 
was a POW.  

Analysis

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death, 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had a 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995); 38 
C.F.R. § 3.312(c)(1). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted above, the cause of the veteran's death was 
pneumonia.  The record is negative for any complaints, 
treatment, or diagnosis of pneumonia (or any other pulmonary 
disorder) in service, or for many years after the veteran's 
active duty.  In fact, medical evidence of record indicates 
that he was first treated for a pulmonary disorder in June 
1999, over fifty years after his discharge from active duty.  
Although a June 1999 private X-ray revealed that the veteran 
had PTB and arteriosclerotic aorta, and hospital discharge 
records note treatment for a lower respiratory tract 
infection, the record is negative for any evidence relating 
the veteran's death-causing pneumonia to service.  

While the appellant maintains that the veteran's death was 
due to an illness caused by service, because she is a 
layperson, her statement as to medical causation is of little 
probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In short, no competent (medical) evidence has been provided 
demonstrating any relationship between the veteran's death-
causing pneumonia and service.  As the appellant has not 
alleged and the evidence does not indicate that the veteran 
was a POW, the presumptive provisions for certain diseases 
appearing in former POWs are not for application.  

There is no basis for establishing service connection for the 
veteran's death-causing pneumonia, and no basis for a finding 
that a service connected disability caused his death.  As 
service connection has not been established for any 
disability, there is also no basis for finding that a 
service-connected disability substantially or materially 
contributed to cause death.  Therefore, service connection 
for the cause of the veteran's death must be denied.

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Generally, service as a 
Regular Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation (DIC) and 
burial allowances.  38 C.F.R. § 3.40(a).  However, those 
inducted between October 6, 1945 and June 30, 1947 are 
governed by Section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945, and their service is qualifying 
service for benefits under 38 U.S.C., Chapters 11 & 13, but 
not for pension benefits under 38 U.S.C., Chapter 15.  
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  

In July 1999 and again in February 2003, the service 
department, via the NPRC, certified that the veteran's only 
recognized military service was in the "new" Philippine 
Scouts from June 1946 to April 1948.  The Court has held that 
service department certifications of service are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Although the appellant has submitted a service separation 
document (WD-AGO Form 53) indicating the veteran had a later 
date of separation from active duty, she has not alleged he 
had service other than with the "new" Philippine Scouts and 
does not dispute that the veteran's service was as certified.  

The appellant asserts that the veteran's service should, 
nonetheless, entitle her to VA death pension benefits.  
However, under the controlling law and regulations outlined 
above, his service is not qualifying service for VA death 
pension benefits.  In claims such as this, where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Accrued Benefits Claims

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the Federal 
Circuit construed the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), and found that, in order for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits, or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 38 
C.F.R. § 3.1000(c).  

In the instant case, valid claims for service connection for 
prostate cancer, intestinal cancer, coronary insufficiency 
with heart failure, cholera, and vertigo were pending at the 
time of the veteran's death in May 2000.  As the appellant 
filed the instant claim for accrued benefits in October 2000, 
within the statutorily-prescribed time period, if any of the 
claims pending when the veteran died is meritorious she may 
be entitled to accrued benefits.  

Service connection may be granted for disability resulting 
from disease contracted or injury suffered in service, or, if 
the disability preexisted service, for aggravation of the 
preexisting disease or injury in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic and 
tropical diseases, including prostate cancer, intestinal 
cancer, cardiovascular disease, and cholera, if manifested to 
a compensable degree within one year of separation from 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042  
(Fed. Cir. 1994).

Medical evidence in the claims file consists of the results 
of a June 1999 X-ray examination noting arteriosclerotic 
aorta, and hospital records indicating treatment for stroke 
and lower respiratory tract infection.  While there is a 
notation of arteriosclerotic aorta in June 1999, the record 
is negative for any diagnosis of coronary insufficiency, 
prostate cancer, intestinal cancer, cholera, or vertigo.  
There is no evidence that the veteran suffered any of these 
disabilities during service or upon discharge from service.  
Furthermore, there is no indication that prostate cancer, 
intestinal cancer, coronary insufficiency with heart failure 
(arteriosclerosis or cardiovascular-renal disease, including 
hypertension), or cholera was manifested within one year of 
the veteran's discharge from service, and there is nothing in 
the medical records tending to show any other relationship 
between these disabilities and the veteran's service.  The 
only evidence supporting service connection for any of the 
claimed disabilities consists of the veteran's and the 
appellant's own statements in support of the claims.  Again, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A threshold requirement for establishing service connection 
is that there must be medical proof of the existence of the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, 
there is no competent (medical) evidence of record that the 
veteran had prostate cancer, intestinal cancer, cholera, or a 
disability manifested by vertigo.  Likewise, there is no 
competent evidence indicating a nexus between any of the 
claimed disabilities and service.  Specifically, there is no 
competent (medical) evidence that any coronary insufficiency 
suffered by the veteran was related to service.  Accordingly, 
the preponderance of the evidence is against the appellant's 
claims for accrued benefits, and they must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic legal entitlement to VA death pension benefits is 
denied.

Service connection (for accrued benefits purposes) for 
prostate cancer, intestinal cancer, coronary insufficiency 
with heart failure, cholera, and vertigo is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



